Case 3:16-cv-00673-BJD-JRK Document 180 Filed 08/13/19 Page 1 of 11 PageID 7205



                           IN THE UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

 THOMAS COOK and EMANUEL                            )
 BERMUDEZ, individually and on                      )
 behalf of all others similarly situated,           )
                                                    )
                  Plaintiffs,                       )       Case No.: 3:16-cv-673-BJD-JRK
                                                    )
         v.                                         )       District Judge Brian J. Davis
                                                    )
 PALMER, REIFLER & ASSOCIATES,                      )       Magistrate Judge James R. Klindt
 and WAL-MART STORES, INC.,                         )
                                                    )
                  Defendants.                       )

     MOTION TO COMPEL THIRD-PARTY STRAIGHT TALK WIRELESS TO COMPLY
       WITH SUBPOENA TO PRODUCE DOCUMENTS OR TO SHOW CAUSE FOR
                   FAILURE TO COMPLY WITH SUBPOEANA

         Pursuant to Rules 45(d)(2)(B)(i) and 45(g) of the Federal Rules, Plaintiff moves the Court

 to compel third-party Straight Talk Wireless, aka TracFone Wireless, Inc. (“TracFone”), to

 produce documents responsive to Plaintiff’s subpoena. There is no dispute that at least 2,245

 numbers in the Class are TracFone subscribers . There is also no dispute that TracFone has access

 to the information Plaintiff requested. And although TracFone has not raised any written objections

 (timely or otherwise), TracFone refuses to comply unless Plaintiff agrees to pay TracFone $3,000.1

 TracFone is the only carrier demanding such a payout for providing information that will allow

 notice to be provided to its customers.

         TracFone should be compelled to comply with the subpoena without charge because (1)

 TracFone’s demand far exceeds the norm for compliance, including by carriers in TCPA class

 cases; and (2) TracFone failed to raise any objection to the subpoena, waiving its right to do so.



 1
  TracFone first demanded $56,125 to comply with the subpoena. Exh. 1 at ¶ 7. Then TracFone contended it could
 only produce the requested information by a manual process. Id. at ¶ 8.

 78215
                                                        1
Case 3:16-cv-00673-BJD-JRK Document 180 Filed 08/13/19 Page 2 of 11 PageID 7206



          The extent of what is being requested from TracFone is very basic contact information for

 2,245 of its customers. This will take the form 2,245 line entries (one for each mobile number that

 subscribed to TracFone’s service at the time in question), which will include:

                 (1) First & last name (2) Mailing address and (3) E-mail address

          Notably, this information is requested via electronic production. Hence, TracFone will

 incur no printing or copying time or costs. Simply put, TracFone’s argument that a 12 hour, $3,000

 “review” is needed is unreasonable. It is undisputed that TracFone identified the 2,245 numbers

 using an automated query. TracFone can use that same query to obtain the contact information

 above. Further, even if a “review” were needed (it is not), such a review would take minutes, not

 hours.

     I.        RELEVANT FACTS & TIMELINE

          1.      On February 8, 2019, Plaintiff submitted for service to TracFone a subpoena to

 produce documents. Exh. 1-A.

          2.      The subpoena directed TracFone to produce responsive data by March 4, 2019. See

 id. at 2.2 The subpoena further provided that compliance shall be in Tampa, Florida. Id.

          3.      The subpoena was served on February 19, 2019. Exh. 1-B.

          4.      Accordingly, any written objections were required to be made on or before March

 4, 2019. Fed. R. Civ. P. 45(d)(2)(B) (“The objection must be served before the earlier of the time

 specified for compliance or 14 days after the subpoena is served.") At the date of this filing,

 TracFone has made no written objections to the subpoena.

          5.      The subpoena seeks the following information, which is necessary to identify, and

 provide notice to, Class members:


 2
   Pinpoint citations refer to the pagination in accordance with the ECF numbering for the Court’s convenience, and
 therefore include the cover page.

 78215
                                                          2
Case 3:16-cv-00673-BJD-JRK Document 180 Filed 08/13/19 Page 3 of 11 PageID 7207



               For each telephone numbers listed in column A of the attached spreadsheet,
               please identify the (1) name, (2) address, and (3) email address of the subscriber
               to that telephone number on the date stated in column B by appending additional
               columns to the attached spreadsheet.

               If you are unwilling to provide this information, produce the underlying account data
               in electronic format (less any financial information) and allow us to do so.

               All production should be made in electronic format (preferably in csv format on the
               enclosed spreadsheet). Do no produce as paper or scanned documents.

  Exh. 1-A at 5. The spreadsheet attached to the subpoena includes two columns, the first being all

 mobile numbers called, and the second being the date the call was made to that number. Exh. 1 at

 ¶ 4 (Decl. of Class Counsel). There is no undue burden for a carrier to produce this basic

 information about its subscribers, which is indisputably maintained in TracFone’s database. This

 information is necessary so these individuals can be advised of their rights in this case.

         6.        Since February 25, 2019 Plaintiff’s counsel has conferred in good faith with

 representatives of TracFone, including TracFone’s counsel. This conferral has included several

 telephone conferrals. Exh. 1 at ¶ 5.

         7.        On March 6, 2019, following one such telephone conferral, TracFone produced the

 attached document titled “CALEA LAW ENFORCEMENT WORKSHEET” showing that at least

 2,245 mobile numbers belonged to TracFone’s service. Exh. 1 at ¶ 6; Exh. 1-C. The form proposes

 a charge of $25 per subscriber, which would total $56,125.00. Exh. 1 at ¶ 7.

         8.        On March 11, 2019, Class Counsel further conferred with TracFone and disputed

 TracFone’s estimate, and TracFone’s contention that collection of the subpoenaed information

 necessitated a “manual process.” See Exh. 1-D at 4; also see Exh. 1 at ¶ 8.

         9.        On March 13, 2019, TracFone reduced its request to $3,000.00, stating that

 TracFone “must review the data before releasing.” Exh. 1-D at 4. Plaintiff asked for more details.

 Id. at ¶ 9.


 78215
                                                     3
Case 3:16-cv-00673-BJD-JRK Document 180 Filed 08/13/19 Page 4 of 11 PageID 7208



         10.    On March 18, 2019, TracFone produced an invoice. Exh 1-E. This document stated

 it would take TracFone 12 hours, and TracFone sought $250.00 per hour. See id.

         11.    On June 13, 2019, Class Counsel conducted a telephone conferral with several

 representatives of TracFone, including TracFone’s counsel and members of TracFone’s

 Information Technology Department. Exh. 1 at ¶ 11. During that call, TracFone revealed that it

 had narrowed the mobile numbers set forth in the spreadsheet produced with Plaintiff’s subpoena

 to the 2,245 TracFone numbers automatically by using a query in their database. Id. Still, TracFone

 contended a manual process would be necessary to cull the information, but could not explain why

 a simple query could not be used. Id. Indeed, the only basis TracFone has every given was its

 March 13 statement that it must review the data before releasing. Id.

         12.    Based on Class Counsel’s experience in procuring telephone records from various

 carriers in class cases like this one, production of the limited subscriber information sought in this

 case is a straight-forward process for telephone carriers, and is a process that is conducted via an

 automated process. So far in this case, Sprint has produced data for over 3,000 class members

 without seeking a penny. And Verizon has worked with Plaintiff to facilitate production of class

 data without demanding payment.

         13.    Earlier this year, in another TCPA class case, Plaintiff’s counsel obtained customer

 information from 19 carriers through a similar subpoena process. Id. at ¶ 13. The carriers in that

 case collectively sought information for more than 13,000 unique class members’ numbers. Id.

 While many of the carriers charged nothing for their compliance, the most paid to any single carrier

 was $500.00. Id. For example, Verizon produced information for over 4,000 numbers and charged

 Plaintiff nothing. Id. Similarly, Sprint produced data on more than 2,000 numbers without charge.

 Id.



 78215
                                                   4
Case 3:16-cv-00673-BJD-JRK Document 180 Filed 08/13/19 Page 5 of 11 PageID 7209



           14.     In TracFone’s case, obtaining this information would likely entail using the same

 simple approach that it used to narrow the initial list of numbers from 23,000 to 2,245 TracFone

 numbers (i.e., a query to its database). Id. at ¶ 11.


     II.         TRACFONE SHOULD BE COMPELLED TO COMPLY

           The Court should compel TracFone’s compliance with the subpoena for two reasons. First,

 equities support compliance without the exorbitant fee TracFone demands. TracFone is the outlier

 among the carriers in this case, seeking $3,000 for provision of information readily available in its

 own database when other carriers charge nothing (or far less). Second, TracFone waived its right

 to object by failing to raise any written objections as required by the Civil Rules, precluding it

 from doing so now.

                   A. TracFone’s Demand for $3,000 when Other Carriers Charge Nothing (or
                      far less) is Inequitable

           Since the Court approved the Class Settlement, Plaintiff has worked with various cellular

 carriers to obtain contact information for the mobile numbers called in this case. Aside from

 TracFone, the responses thus far have been favorable. Sprint has already provided responsive data

 for over 3,000 class members, without charging anything. Additionally, Verizon has worked with

 Plaintiff in entering a consent motion to facilitate production of all of its customers’ information,3

 without demanding any payment. The favorable responses from the other carriers are consistent

 with the norm due to the ease with which this data is available for production by the carriers.

           In a recent opinion, Keim v. ADF MidAtlantic, Ltd. Liab. Co., the Court agreed with the

 plaintiff’s expert’s testimony, finding in part that “when asking for data for a list of phone numbers,


 3
   Verizon believes that state law in California, Pennsylvania, and Delaware may regulate production of subscriber
 information. Plaintiff submits that the states’ law does not govern compliance with the subject federal court
 subpoena, but in an effort to expedite class members’ information, the parties agreed to the consent motion. ECF
 179.

 78215
                                                          5
Case 3:16-cv-00673-BJD-JRK Document 180 Filed 08/13/19 Page 6 of 11 PageID 7210



 larger carriers such as AT&T have dedicated teams with automated systems that can produce the

 desired information automatically, efficiently, and at low cost.” Id., 328 F.R.D. 668, 678 (S.D. Fla.

 2018).

          After all, the records sought from TracFone are critical for the provision of class notice in

 this case. TracFone does not dispute that it has this key information, or that the information is

 accessible. Rather, TracFone’s unwillingness to produce the data is based on Plaintiff’s refusal to

 pay the exorbitant $3,000.00 fee that TracFone seeks.

          There is no justification for TracFone to demand $3,000 when other carriers in this case

 and other TCPA class cases produce the very same data at little or no cost. Moreover, the rationale

 suggested by TracFone is baseless as TracFone need not “review” the data before producing it.

 See Exh. 1-D at 4. If TracFone wishes to conduct a time-consuming review, it is unreasonable to

 charge Plaintiff or the Class for this self-imposed and unnecessary step; rather, TracFone should

 do so at its own expense.

          Even arguendo, where such a “review” necessary, the $250.00 per hour TracFone seeks is

 unreasonable to perform such a clerical task. Such a request was rejected in Williams v. Sunbelt

 Rentals, Inc., No. 8:04-cv-1395-T27MSS, 2005 U.S. Dist. LEXIS 51374, at *10 (M.D. Fla. Oct.

 12, 2005). The Court found that costs for review by a non-legal staff person was not warranted,

 reasoning that the third-party caused the subpoenaing party to incur expense in compelling

 compliance; so, the Court held that no additional cost should be exacted to obtain documents and

 the third-party should “bear his own nominal cost in reviewing his files and producing the

 requested documents. The cost of copying at $0.20 per page may be billed…” Id., citing Fed. R.

 Civ. P. 45(c)(2)(B).

          Even in cases that allow for recovery of attorney fees, such recovery is not permitted for



 78215
                                                    6
Case 3:16-cv-00673-BJD-JRK Document 180 Filed 08/13/19 Page 7 of 11 PageID 7211



 such low-level administrative tasks. See also Indyne, Inc. v. Abacus Tech. Corp., No. 6:11-cv-137-

 Orl-22DAB, 2013 U.S. Dist. LEXIS 185422, at *69 (M.D. Fla. Dec. 6, 2013) (unreasonable to bill

 attorney rates for tasks that should be been assigned to less expensive labor); Corwin v. Walt

 Disney World Co., No. 6:02-cv-1377-Orl-19KRS, 2008 U.S. Dist. LEXIS 112545 at *26 (M.D.

 Fla. Feb. 15, 2008). ("Typically, in cases of any size and complexity, professional staffing is done

 with an eye toward efficiency, with work performed by the professional with the appropriate level

 of training and experience. Routine tasks are not more valuable simply because they are performed

 by a senior attorney."); also see King v. State Bd. of Elections, No. 95 C 827, 2003 U.S. Dist.

 LEXIS 14822, at *9 (N.D. Ill. Aug. 19, 2003) (allowing $50.00 per hour rather than the $315.00

 requested for clerical tasks like reviewing documents).

         Additionally, the notion that it would take 12 hours to “review” 2,245 line entries that each

 include only a subscriber name, address and e-mail address is absurd. Such a review should take a

 matter of minutes, not hours. Moreover, TracFone’s demand is inconsistent with costs allowed for

 subpoena compliance in this District. See Ariel Syndicate 1910 v. Paramount Disaster Recovery,

 LLC, No. 6:17-cv-1279-Orl-37DCI, 2018 U.S. Dist. LEXIS 219721 (M.D. Fla. July 25, 2018)

 (waiver where non-party failed to timely object) Horn v. Volusia Cty., No. 6:08-cv-18-Orl-19DAB,

 2008 U.S. Dist. LEXIS 61426, at *3-5 (M.D. Fla. Aug. 5, 2008) (holding “the only relevant facts

 are that ACT was validly served with a subpoena, did not object to the production or otherwise

 timely seek protection from compliance, and is thus, duty bound to comply. How ACT elects to

 comply with its obligation is its own business. The responsibility to comply with the subpoena is

 ACT's.” The Court allowed copying costs of $0.15 per page); Williams v. Sunbelt Rentals, Inc.,

 No. 8:04-cv-1395-T27MSS, 2005 U.S. Dist. LEXIS 51374, at *9 (M.D. Fla. Oct. 12, 2005)

 (refusing to order costs of four hours of time to review, reasoning in part the non-party had caused



 78215
                                                   7
Case 3:16-cv-00673-BJD-JRK Document 180 Filed 08/13/19 Page 8 of 11 PageID 7212



 the party “to incur expense in compelling compliance…to obtain documents to which it is

 otherwise entitled.” The Court allowed copying costs of $0.20 per page). Notably, in this case,

 TracFone need not even incur copying costs as Plaintiff has specifically requested the data be

 produced in electronic format, and offered to receive it via electronic mail.

         Furthermore, courts routinely deny the assessment of costs by large companies like

 TracFone, finding the equities do not support it. See Sun Capital Partners, Inc. v. Twin City Fire

 Ins. Co., No. 12-CIV-81397, 2016 U.S. Dist. LEXIS 58208, at *25-26 (S.D. Fla. Apr. 26, 2016)

 (holding the “equities do not support an award of costs” where there is a large corporation with

 significant assets); In re Altisource Portfolio Sols., S.A., No. 14-81156-CIV-DIMITROULEAS/S,

 2016 U.S. Dist. LEXIS 185426, at *5 (S.D. Fla. Nov. 9, 2016) (accord).

         While it is true that Rule 45(d) requires a party issuing a subpoena to take reasonable steps

 to avoid imposing undue burden or expense, "[a] non-party can be required to bear some or all of

 its expenses where the equities of a particular case demand it." Sun Capital Partners, 2016 U.S.

 Dist. LEXIS 58208, citing In re Honeywell Int'l, Inc. Sec. Litig., 230 F.R.D. 293, 303 (S.D. N.Y.

 2003). "However, the required 'protection from significant expense does not mean that the

 requesting party necessarily must bear the entire cost of compliance... [A] non-party can be

 required to bear some or all of its expense where the equities of a particular case demand it.'” In

 re Honeywell Int'l, Inc. Sec. Litig., 230 F.R.D. 293, 302-03 (S.D.N.Y. 2003), quoting In re Exxon

 Valdez, 142 F.R.D. 380, 383 (D.D.C. 1992) (internal cites omitted).

         Moreover, by TracFone’s own admission, it has already processed the requested data. Id.

 Further, in doing so TracFone does not dispute that it used an automated query process to identify

 that 2,245 of the 23,000 numbers that are TracFone. Id.; also see Exh. 1 at ¶ 11. This belies any

 contention by TracFone that a “manual process” is or ever was warranted. The data is indisputably



 78215
                                                   8
Case 3:16-cv-00673-BJD-JRK Document 180 Filed 08/13/19 Page 9 of 11 PageID 7213



 maintained electronically, and the basic subscriber information sought can be gathered using the

 same sort of query TracFone previously used to identify the TracFone mobile numbers.

                   B. TracFone Failed to Raise Any Objection to the Subpoena and Waives any
                      Right to do so Now

            TracFone has not raised any written objections. Accordingly, any objections or attempts to

 avoid compliance with the subpoena have been waived. While Fed. R. Civ. P. 45(d)(2)(B) provides

 non-parties like TracFone with the option to object, such objection must be in writing. Moreover,

 "the objection must be served before the earlier of the time specified for compliance or 14 days

 after the subpoena is served." Id. Here, TracFone failed to serve any written objection.

            Failure to serve written objection to a subpoena within the time specified by Fed. R. Civ.

 P. 45 typically waives any objections the party may have. In re Accutane Prods. Liab. Litig., Nos.

 8:04—md—2523—T—30TBM, 8:05—cv—926—T—30TBM, 2006 U.S. Dist. LEXIS 27642,

 2006 WL 1281598, at *1 (M.D. Fla. May 9, 2006); Universal City Dev. Ptnrs, Ltd. v. Ride & Show

 Eng'g, Inc., 230 F.R.D. 688, 697 (M.D. Fla. 2005); Sun Capital Partners, Inc. v. Twin City Fire

 Ins. Co., No. 12-CIV-81397, 2016 U.S. Dist. LEXIS 58208, at *13-14 (S.D. Fla. Apr. 26, 2016)

 (failure to object will generally result in waiver); Am. Elec. Power Co., Inc. v. U.S., 191 F.R.D.

 132, 136 (SD. Ohio 1999) (citing Concord Boat Corp. v. Brunswick Corp., 169 F.R.D. 44. 48

 (S.D.N.Y. 1996); Angell v. Shawmut Bank Connecticut Nat'l Assoc., 153 F.R.D. 585, 590

 (M.D.N.C.1994). Under Rule 45, when a non-party is going to incur significant expense from

 compliance with the subpoena and that non-party has timely objected on those grounds, the Court's

 order must protect the non-party from significant expense resulting from compliance. Sun Capital

 Partners, 2016 U.S. Dist. LEXIS 58208 at *13 (finding written objections had been made, but still

 finding that the “equities do not support an award of costs or fees” to the non-party corporate

 entity.)


 78215
                                                    9
Case 3:16-cv-00673-BJD-JRK Document 180 Filed 08/13/19 Page 10 of 11 PageID 7214



      III.      CONCLUSION

             Fed. R. Civ. P. 45(g) provides that “[t]he court for the district where compliance is

  required… may hold in contempt a person who, having been served, fails without adequate excuse

  to obey the subpoena.” Compliance is required in this District because the subpoena commands

  TracFone to produce documents in Miami, Florida.4 TracFone has failed to comply with the

  subpoena and Plaintiff has been unable to secure compliance through good faith efforts to meet

  and confer.

             Plaintiff respectfully request that the Court order TracFone to produce the subscriber

  information as set forth in Plaintiff’s subpoena within ten (10) days of the Court’s order.




  4
   Plaintiff has also advised TracFone that it could produce the documents via electronic mail, which is how the
  parties have communicated in large part throughout the conferral process.

  78215
                                                          10
Case 3:16-cv-00673-BJD-JRK Document 180 Filed 08/13/19 Page 11 of 11 PageID 7215



                                  Local Rule 3.01(g) Certification

          Pursuant to Local Rule 3.01(g), Plaintiff’s counsel hereby certifies that despite conferring

  in a good faith effort with the party affected by the relief sought herein, TracFone, through its

  counsel, to resolve the issues raised in this motion. However, Plaintiff has been unable to do so.




   s/ Amy L. Wells
   Keith J. Keogh (FBN 126335)                     William Peerce Howard
   Amy L. Wells, pro hac vice                      (FBN 0103330)
   KEOGH LAW, LTD                                  Amanda J. Allen (FBN 0098226)
   55 West Monroe Street, Suite 3390               The Consumer Protection Firm
   Chicago, Illinois 60603                         210-A South MacDill Ave.
   312-726-1092                                    Tampa, Florida 33609
   312-726-1093 (fax)                              (813) 500-1500
   Keith@KeoghLaw.com                              Billy@TheConsumerProtectionFirm.com
   Awells@KeoghLaw.com                             Amanda@TheConsumerProtectionFirm.com


                        Attorneys for Plaintiff and the Classes


                                    CERTIFICTE OF SERVICE

          I hereby certify that on August 13, 2019 I electronically filed the foregoing with the Clerk
  of the Court using the CM/ECF system, who will send a notice of electronic filing to all counsel
  of record.

         I further certify that on August 13, 2019, I caused a copy of the foregoing motion to be
  served upon TracFone via email.

                                                s/ Amy L. Wells
                                                Amy L. Wells
                                                KEOGH LAW, LTD




  78215
                                                   11
